Citation Nr: 1815195	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  04-43 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU) prior to September 15, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1960 to September 1986.

In January 2016, the Board of Veterans' Appeals (Board) remanded the issues of an increased rating for bilateral hearing loss and TDIU for further development.  That development having been completed to the extent possible, the matter is again before the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Audiometric testing for the right ear has shown average pure tone thresholds of 18-47.5 decibels with speech recognition scores of 100 percent, resulting in Level I hearing impairment.

2.  Audiometric testing for the left ear has shown average pure tone thresholds of 31-67.5 decibels with speech recognition scores of 96-84 percent, resulting in Level I and Level III hearing impairment.

3.  The more probative evidence demonstrates that the Veteran's service-connected disabilities, when evaluated in association with his educational attainment and occupational experience, did not preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for service-connected bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.27, 4.85; Diagnostic Code 6100 (2017).

2.  The criteria for the assignment of TDIU due to service-connected disabilities prior to September 15, 2006 have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

The regulations pertinent to this decision were provided in the Statement and Supplemental Statements of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

Bilateral Hearing Loss

The Veteran asserts his hearing loss is worse than what is demonstrated by a noncompensable rating.

The Veteran was afforded a VA examination to evaluate his hearing loss in May 2003.  Results from audiometric testing reflected the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
Avg
RIGHT
15
10
10
15
35
18
LEFT
15
15
5
50
55
31

The Veteran's controlled speech discrimination test (Maryland CNC) scores were 100 percent and 96 percent in the right and left ears, respectively.  Application of 38 C.F.R. § 4.85 Table VI to the May 2002 measurements result in assignment of Roman Numeral I bilaterally.  A noncompensable evaluation is derived from the application of Table VII of 38 C.F.R. § 4.85.

In August 2004, the Veteran was afforded a second VA examination to evaluate the severity of his hearing loss.  Audiometric testing conducted at that examination reflected the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
Avg
RIGHT

10
10
15
45
20
LEFT

10
15
50
65
35

The Veteran's controlled speech discrimination test (Maryland CNC) scores were 100 percent and 96 percent in the right and left ears, respectively.  Although the Veteran's puretone thresholds were not tested at 500 Hertz, the rating criteria is based on the average of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz).  Accordingly, the August 2004 examination is not rendered inadequate based on the missing puretone thresholds at 500 Hertz.

Application of 38 C.F.R. § 4.85 Table VI to the August 2004 measurements result in assignment of Roman Numeral I bilaterally.  A noncompensable evaluation is derived from the application of Table VII of 38 C.F.R. § 4.85.

The Veteran was afforded a final VA examination to assess his bilateral hearing loss in May 2015.  Results from audiometric testing conducted at that examination reflect the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
Avg
RIGHT
25
25
45
50
70
47.5
LEFT
30
50
60
75
85
67.5

The Veteran's controlled speech discrimination test (Maryland CNC) scores were 100 percent and 84 percent in the right and left ears, respectively.  Application of 38 C.F.R. § 4.85 Table VI to the May 2015 measurements result in assignment of Roman Numeral I to the right ear and Roman Numeral III to the left ear.  A noncompensable evaluation is derived from the application of Table VII of 38 C.F.R. § 4.85.

The results of all the VA examinations show that the Veteran does not have exceptional hearing loss pattern in either ear as contemplated in 38 C.F.R. § 4.86.

Thus, the Board finds that a compensable rating for bilateral hearing loss, on a schedular basis must be denied.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


Extraschedular TDIU

The Veteran contends that the combination of his service connected disabilities, primarily his service-connected right knee disability, precluded him from attaining and maintaining substantially gainful employment prior to September 15, 2006.

A total disability rating may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Prior to September 15, 2006, the Veteran was service connected for chronic cervical spine sprain with degenerative disc disease (rated as 20 percent disabling), posttraumatic stress disorder with anxiety disorder (rated as 10 percent disabling), chronic lumbosacral strain with multilevel degenerative disc disease (rated as 10 percent disabling prior to March 6, 2006 and 20 percent disabling thereafter), chronic right knee strain with degenerative joint disease (rated as 10 percent disabling), tinnitus (rated as 10 percent disabling), chronic tension headaches associated with chronic cervical strain with degenerative disc disease (rated as 10 percent disabling), and bilateral hearing loss (noncompensable rating) for a combined total disability rating of 50 percent prior to March 6, 2006 and 60 percent disabling from March 6, 2006 through September 15, 2006.

Therefore, he did not meet the percentage requirement for TDIU on a schedular basis under 38 C.F.R. § 4.16(a) during any time period on appeal.  However, even if the Veteran fails to meet the percentage standards required by 38 C.F.R. § 4.16(a), the Board will nonetheless consider whether a TDIU is warranted on an extra-schedular basis under 38 C.F.R. § 4.16(b).

In December 2017, the Director of Compensation and Pension Service reviewed the Veteran's claims file and determined a TDIU was not warranted on an extra-schedular basis.  The Director found that the evidence did not indicate the Veteran's service-connected disabilities made it impossible for him to work.

Although the Director of Compensation and Pension Service found that entitlement to a TDIU on an extra-schedular basis was not warranted, the Board still has the authority to assign an extra-schedular total disability rating for compensation purposes based on individual unemployability after referral to the Director of Compensation and Pension Service.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) ("[T]here is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal."); Wages v. McDonald, No. 13-2694 (Vet. App. January 23, 2015) (per curiam) (finding that the Board erroneously relied upon the determination of the Director of Compensation and Pension Service as evidence, rather than merely "the de facto decision of the agency of original jurisdiction," subject to de novo review).

In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to render him unemployable.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  Rather, the pertinent question is whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  In determining unemployability for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by non-service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

The Board has considered whether the Veteran's service-connected disabilities prior to September 15, 2006 prevented him from obtaining or maintaining substantially gainful employment.  Initially, the Board notes that the Veteran has not claimed that his PTSD, tension headaches, tinnitus, or bilateral hearing loss prevented him from maintaining substantially gainful employment.  Accordingly, the Board will focus its analysis on his musculoskeletal disabilities, which he has claimed prevented him from working.

The Veteran reported that he completed high school, but did not pursue any other education or training.  See Veteran's Application for Increased Compensation based on Unemployability.  He has also reported that he worked as a plumber while on active duty and continued working as a plumber from 1988 until he retired in November 2004.

The Veteran's service-connected cervical spine disability did not preclude him from gaining or maintaining substantially gainful employment.  He was afforded a VA examination in May 2003 to evaluate his cervical spine disability.  Physical examination reflected he had flexion to 30 degrees, extension to 30 degrees, lateral flexion to 10 degrees bilaterally, and lateral rotation to 30 degrees bilaterally.  Pain was noted on all ranges of motion.  The examiner opined that his cervical spine disability would impact his ability to work, particularly with twisting and lifting anything greater than 20 pounds.  The Veteran reported that he endured the pain.  Accordingly, the evidence of records indicates that his service-connected cervical spine disability did not preclude substantial gainful employment.

Similarly, the Veteran's lumbosacral spine disability did not preclude substantial gainful employment.  Physical examination during the May 2003 VA examination reflected he had flexion to 70 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation to 30 degrees bilaterally.  The Veteran reported constant pain, with flare ups if he lifted anything greater than 40 pounds, sitting longer than 45 minutes to an hour, or bending.  He reported being unable to run, jump, or play sports.  The Veteran was afforded another VA examination to evaluate his lumbosacral spine disability in August 2004.  He reported daily pain any time he was working with flare ups approximately three times a week, he could not stand more than 30 minutes, and he could not lift more than 50 to 75 pounds.  As in May 2002, the reported that his back pain was exacerbated by lifting more than 40 pounds and bending.  He claimed that his lumbosacral spine condition affected his occupation because he had to ask for assistance daily while performing his job functions.  However, the evidence of record does not suggest that he was totally unable to perform his job functions due to his lumbosacral spine disability, merely that he had to request assistance.

The Veteran has claimed that his right knee disability is the reason he retired and could no longer work in his usual occupation as a plumber.  He was afforded a VA examination to assess the severity of his right knee disability in May 2003.  Physical examination reflected that his tibial tuberosity, medial and lateral condyles of the tibia, medial and lateral epicondyles of the femur and the patella were all in anatomical alignment.  There was no evidence of muscle atrophy, crepitus, effusion, or bulges.  Ligamentous testing indicated all his ligaments were intact without laxity.  He had flexion to 90 degrees and extension to 100 degrees.  He reported experiencing sharp to dull pain most of the time with increasing pain after walking more than one mile and kneeling.  He also complained of swelling, locking, and giving out, although the physical examination revealed none of those symptoms.  He reported he was unable to walk for more than one mile, sit for more than 30 to 45 minutes, kneel, or climb stairs without pain.  He reported that his knee limitations affected his job as a plumber.

He was afforded another VA examination in August 2004 to evaluate the severity of his right knee disability.  During the examination, he reported that he had to take approximately three days off a month secondary to pain, but did not specify which disability or disabilities caused the pain.  He reported that he experienced increased knee pain after walking for more than one mile, climbing stairs, and sitting for more than 45 minutes.  He reported he took Motrin daily and Vicodin twice a week to manage his knee and low back pain.  Physical examination indicated he walked with a limp and a wide-based stance and had a slight varus deformity of the legs, but ambulated without assistive devices.  There was no effusion, swelling, tenderness on palpation, muscle atrophy or laxity.  He had flexion to 125 degrees and full extension without complaints of pain.  He did have a positive McMurray's test.

A private medical record dated October 2004 noted he injured his knee in an occupational accident and was referred for treatment secondary to his workman's compensation claim.  A December 2004 medical record reflected that the pain associated with his occupational injury had subsided, although he did have pain over the medial aspect of his knee and severe degenerative arthritis.  He was cleared to return to work without restrictions.  A January 2005 medical record indicated that the Veteran had retired.  It also noted that his knee had no residuals from the occupational injury and was permanent and stationary at its level of disability prior to the injury.  The record reflected that the Veteran worked with his right knee disability for several years, and could return to his occupation as a plumber.

In 2005, the Veteran applied to be medically retired.  A December 2005 private medical record indicated he reported his knee symptoms had worsened, with pain in both knees, right more severe than left.  He reported his right knee limited his ability to walk more than four or five city blocks, squat, or kneel, and he had difficulty climbing stairs.  His right knee would swell and give way.  His left knee had the same symptoms, but much less severe.  Physical examination reflected a 10 degree varus deformity on his right knee, no effusion, his ligaments were intact, and there was no evidence of laxity.  He had flexion to 110 degrees with extension to 177 degrees.  There was patellofemoral crepitus, retropatellar facet tenderness, and medial joint line tenderness.  A review of the Veteran's job description reflected that he walked up to three hours a day and sat and stood for up to three hours a day.  The physician noted the Veteran would have substantial difficulty performing those job duties.  The physician opined that the Veteran was substantially incapacitated for the performance of his usual job duties and was permanently disabled from working as a plumber in any of the state's public agencies.

The Veteran is not service-connected for a left knee disability.  Therefore, to the extent any left knee disability affects his ability to engage in physical labor, that cannot be considered.  This also means that the physician's opinion has less probative value, since he did not opine the right knee disability alone rendered the Veteran unemployable.  The physician did not distinguish between the effects of service-connected and nonservice-connected conditions when opining the Veteran was permanently disabled.

The Board finds that the Veteran's right knee disability, on its own or combined with his other service connected disabilities, does not render him unable to gain or maintain substantial employment.  There is no persuasive evidence indicating that the Veteran's service-connected disabilities, either on their own or combined, rendered him unemployable prior to September 15, 2006.  Although x-rays showed the Veteran had severe right knee arthritis, he had full extension of the knee and flexion ranging from 90 degrees to 125 degrees.  While the Board notes that the December 2005 medical record concluded the Veteran could not fulfill the occupational requirements of a plumber for state agencies, it did not conclude he could not be a plumber in another capacity or work in another occupational field.  Concluding his service-connected disabilities affect his work does not equate to finding an inability to obtain or maintain gainful employment.

While the Board acknowledges the adverse impact that the combination of the Veteran's disabilities have on potential employment, these limitations are already recognized by the disability ratings in effect, and do not equate to an inability to obtain or maintain gainful employment.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  For all the reasons discussed above, the Board concludes that there is no persuasive evidence suggesting that the Veteran would be mentally or physically incapable of performing gainful work due to his service-connected disabilities.  Accordingly, his claim for entitlement to TDIU is denied.


ORDER

Entitlement to an initial compensable rating for service-connected bilateral hearing loss is denied.

Entitlement to a TDIU on an extraschedular basis denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


